Citation Nr: 0602925	
Decision Date: 02/02/06    Archive Date: 02/15/06	

DOCKET NO.  04-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in which the RO denied the benefits sought 
on appeal.  The appellant, who had active service from August 
1968 to June 1972 and service in the Oregon Army National 
Guard from September 1990 to October 2000, appealed the 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.    

The appellant has consistently asserted that his asthma and 
fibromyalgia are either due to or aggravated by his National 
Guard service.  Specifically, he contends that while 
performing the required exercises to remain fit for National 
Guard duty, he developed exercise-induced asthma and 
fibromyalgia.  

A review of the appellant's National Guard records indicate 
that he experienced chest pain in January 1995.  These pains 
were noted to usually occur 1 to 2 days after moderate or 
strong exertion and continued throughout 1995.  In August 
1995, the appellant was diagnosed with dyspnea.  Thereafter, 
in March 1996, he was diagnosed with exercise-induced asthma.  
A note was written at that time excusing the appellant from 
performing the 2-mile run for his physical fitness test.  He 
was also placed on a permanent profile for the alternate 
event for running.  

In March 2000, the appellant was diagnosed with fibromyalgia.  
He was assigned permanent recommended profile restrictions.  
A physical profile was placed into effect which reported that 
the appellant was not deployable since his medical conditions 
were not conducive to military duty.  In August 2000, the 
Medical Duty Review Board determined that the appellant was 
not medically qualified for retention in the National Guard.

The claims file contains private medical records from J.A., 
M.D., and L.A.J., M.D.  The records of Dr. L.A.J. indicate 
that the appellant underwent an outpatient rheumatology 
consultation in March 2000 which reflected the opinion that 
he had  symptoms consistent with fibromyalgia for 
approximately a decade. 

The Board notes that none of the appellant's National Guard 
records contained in the claims file distinguish between his 
periods of active duty for training and periods of inactive 
duty for training.  It appears that the RO attempted to 
obtain additional National Guard records, as the claims file 
contains an April 2002 letter from the National Guard which 
reported that a search had been conducted of the records for 
former National Guard members and none could be located for 
the appellant.  However, the letter additionally stated that 
personnel records could be available through the National 
Personnel Records Center (NPRC).  There is no indication in 
the record that the RO requested the appellant's National 
Guard records from NPRC.  On remand, appropriate action 
should be taken. 


In addition, the appellant should be afforded a VA 
examination for the purpose of reconciling the etiology of 
his asthma and fibromyalgia. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, DC., and the VA will notify the 
appellant if further action on his part is required.  



Accordingly, this case is REMANDED for the following action:

1.  The RO should verify through 
official sources the periods of active 
duty for training and inactive duty for 
training performed by the appellant 
while serving with the Oregon Army 
National Guard.  This should include, 
but is not limited to, contacting the 
NPRC to verify all the appellant's 
dates of service.  

2.  The appellant should be requested to 
identify any private medical provider 
from whom he has received treatment for 
asthma or fibromyalgia during his period 
of service with the Oregon Army National 
Guard.  The appellant should also be 
requested to complete an authorization 
for release of medical records to permit 
the RO to obtain records from those 
providers.  The appellant should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.

3.  The RO should refer the claims 
folder to an examiner.  The examiner 
should review the veteran's medical 
history and provide an opinion as to 
the etiology and the date of onset of 
any asthma and fibromyalgia.  
Additionally, the examiner should 
address whether it is at least as 
likely as not that any asthma and/or 
fibromyalgia was incurred in or 
aggravated during any of the veteran's 
period(s) of verified ACDUTRA or 
INACDUTRA.  

4.  The case should again be reviewed 
by the RO.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


